SPISAK, Senior Judge
(concurring in part and dissenting in part):
I concur with Parts I, II, and III of the majority opinion, but dissent from Parts IV and the result. I write separately to address a question that I believe we previously answered incorrectly, and which we now apply equally incorrectly. The question is: Should credit for illegal pretrial confinement be applied against the sentence adjudged or that approved? Our senior court apparently answered this question for us in United States v. Rock, 52 M.J. 154 (1999), although the answer is not as clear as one might wish. The court explained that “credit against confinement awarded by a military judge always applies against the sentence adjudged — unless the pretrial agreement itself dictates otherwise.” Id. at 156 (emphasis in original). This comports with the language of R.C.M. 305(k), which provides that the remedy for failure to comply with various sections of that rule “shall be an administrative credit against the sentence adjudged____”
By including the language, “unless the pretrial agreement itself dictates otherwise,” the Court created an ambiguity. Is the Court saying that the agreement must specify how the credit is to be applied or did they mean that the limitation itself will determine how and where the credit is applied? I believe the latter is the proper interpretation because the Court went on to explain that where there is no pretrial agreement, or the adjudged confinement is less than that agreed to, “any and all credits” granted will be applied to the adjudged sentence. Rock, 52 M.J. at 157 (emphasis added). On the other hand, if a pretrial agreement limits confinement to a period of time less than that adjudged, “a different result obtains.” Id.
The Court explained that a different result is required where the parties have agreed to a lesser limitation than that adjudged, because the agreed to period of confinement “becomes the maximum total confinement that the accused lawfully can be made to serve. [Therefore, wjhere portions of that confinement have already been served, actually or constructively, the credit applies against the agreement.” Id. (emphasis added). It appears that the court intentionally used the term “the credit” here and “any and all credits” elsewhere in the opinion. If so, the implication is that even where there is a pretrial agreement limiting confinement to *986less than that adjudged, not all credits need be applied to the agreed to sentence. However, it is not immediately clear which credits qualify for such treatment and which do not.
The confusion is only exacerbated by the court’s use of the term “constructively.” When is confinement served “constructively?” Is the court here referring to credit granted under United States v. Mason, 19 M.J. 274 (C.M.A.1985), for illegal restraint tantamount to confinement? Or does “constructively” served confinement include the additional credits a military judge or this court can direct under R.C.M. 305(k) and United States v. Suzuki, 14 M.J. 491 (C.M.A. 1983), aff'd in part and rev’d in part on reh’g, 20 M.J. 248 (1985)?
I think the answer may lie in the court’s assertion that military members “are not entitled to sentence credit against confinement for any and all time during the pendency of court-martial charges, even if restraints on liberty which are not tantamount to confinement are imposed. Such periods of restraint, however, can often be useful to the defense in mitigation.” Rock, 52 M.J. at 157. See United States v. Southwick, 53 M.J. 412, 419 (2000) (Crawford, C.J., concurring).
One commentator suggests that Rock requires credit against the approved sentence for time actually served in pretrial confinement (Allen credit) and credit for pretrial restriction tantamount to confinement (Mason credit). However, he also suggests that credit for non-judicial punishment imposed for the same offense, (Pierce credit, United States v. Pierce, 27 M.J. 367 (C.M.A.1989)), credit for illegal pretrial punishment under Article 13, and additional credit granted by a military judge for illegal pretrial confinement (Suzuki credit), that is R.C.M. 305(k) credit, are to be credited against the adjudged sentence. Major Timothy C. MacConnell, New Developments in Sentencing: A Year of Fine Tuning, 2000 Army Law 78, 86 (2000). This court and our Navy brethren have also interpreted Rock to mandate application of R.C.M. 305(k) credit against the adjudged sentence. United States v. Ozores, 53 M.J. 670, 675 (A.F.Ct.Crim.App.2000); United States v. Plowman, 53 M.J. 511 (N.M.Ct.Crim.App.2000). Unfortunately, the Rock opinion does not so clearly assert these distinctions.
However, in his concurring opinion in Rock, Judge Effron cited Suzuki and noted that “[i]f a servicemember has been subjected to illegal pretrial punishment consisting of (or tantamount to) confinement, the convening authority must apply the credit in a manner that provides effective relief.” Rock, 52 M.J. at 157-58. He then explained that in Rock, if the punishment had risen to the level of confinement, the appellant would have received 8 months’ credit (1.5 days for each day of pretrial punishment) against the agreed upon cap of 36 months’ confinement. Thus, Judge Effron reads Rock to require application of credits for any illegal confinement, including R.C.M. 305(k) credit, against the “maximum lawful sentence,” which in Rock would have been the agreed to 36 months’ confinement. Clearly then, Major MacConnell is correct that Allen and Mason credit apply to the approved sentence, but it also appears that R.C.M. 305(k) and Suzuki credit for illegal pretrial punishment are to be applied against the approved, not the adjudged sentence.
Another commentator asserts that “the court [in Rock] held that whether the credit applied to the final, approved sentence, depended entirely upon the wording of the agreement [and that] [o]nly Judge Effron suggested a prospective change in the way credit would be applied.” Francis A. Gilligan and Frederic I. Lederer, Court-Martial Procedure, § 4-102.00 (2d ed.Supp.2000). I am not as certain that the rule has not changed.
The Court in Rock also noted that “credit for illegal pretrial confinement has been incorporated” into the UCMJ by R.C.M. 305(k) and R.C.M. 1107(f)(4)(F). Rock, 52 M.J. at 156. (emphasis added). As already noted, R.C.M. 305(k) mandates that the military judge apply administrative credit against the sentence adjudged. On the other hand, R.C.M. 1107(f)(4)(F) mandates that when a “military judge has directed that the accused receive credit under R.C.M. 305(k), the convening authority shall so direct in the action.” (emphasis added). These two rules seem to conflict. However, as the court noted in Rock, “[p]retrial confinement, or its *987equivalent, cannot be bargained away in arriving at a sentence limitation.” Rock, 52 M.J. at 157. Moreover, the military judge will not necessarily know what the sentence limitation is, or even if there is any agreed limitation, when the sentence is adjudged. Thus, it is the language of the agreement that controls. However, my review of these matters convinces me that the agreement need not say, “Any credit granted will be applied against the approved sentence.” Rather, the limitation itself “dictates” how the credit will be applied.
Moreover, API 51-201 states:
9.8.3. Illegal Pretrial Confinement. Reflect illegal pretrial confinement in the following manner in the court-martial action, R.C.M. 1107(f)(4)(F):
In the case of (rank, name) (SSN), United States Air Force, (unit), (the sentence is approved and will be executed) (only so much of the sentence as provides for _is approved and will be executed). The accused will be credited with _days for illegal pretrial confinement.
Thus, at least in the Air Force, credit for illegal pretrial punishment is applied after the sentence is approved.
When considering all of these matters together, I conclude that USCAAF in Rock determined that all credit for pretrial confinement and actions tantamount to confinement, including additional credits granted by a military judge for illegal pretrial confinement, must be applied against the “maximum lawful” confinement that can be imposed in a particular case. The “maximum lawful” confinement is determined by the existence or absence of a pretrial agreement. Where an agreement caps the confinement at less than that adjudged, the cap is the “maximum lawful” sentence. Otherwise, the adjudged sentence controls. The military judge always applies credit for other forms of pretrial punishment, not tantamount to confinement, against the adjudged sentence. R.C.M. 305(k).
Here, we have found that the appellant was subjected to illegal pretrial confinement and have granted an additional 22 days credit under R.C.M. 305(k). Because the appellant’s pretrial agreement provided for less confinement than that adjudged, the credit should be applied against the agreed upon sentence (the “maximum lawful sentence”), which was also the approved sentence. By applying the credit against the adjudged sentence we allow the appellant to be confined for a period longer than his “maximum lawful sentence.” This result, I believe, is contrary to the court’s ruling in Rock. I would apply the credit against the approved sentence and overrule that portion of Ozores that calls for a different application of credit.
Judge PECINOVSKY concurs.